AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the

)

— heap 0 Fraaisla
, Plaintiff(s) )

v. rdne Civil Action 20
$B d/b/a oe I) 1° -CV. A
Cenine F ahr gn Repeting I 0

(Geis are Deas - —_

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Ck LAC. eB albl4 Corr | Lar
Ad oninke and Repehas 7

-
= LAA 1g ' Vr B ac 2K
A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal] Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Aeky Fra bla
F0E Bremblie9 (Way
Sho Ub be 14% GA Zoeks/

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

Ea Be ee s

Pe By Be ia betes Ae
Gia dana iO ate Suk ORG one

CLERK OF COURT

   

MAR 31 2020 e a

Tare of Clerk or Deputy Clerk

Date: _
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

was received by me on (date)

C1 I personally served the summons on the individual at (place)

 

on (date) sor

C1 J left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) ; or
1 I returned the summons unexecuted because 3or
1 Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:
Server's signature

 

Printed name and title

Server’s address

Additional information regarding attempted service, etc:
 

 

PRIORITY MAIL
FLAT RATE
PRESS FIRMLY TO SEAL . - PRESS FIRMLY TO SEAL - POSTAGE REQUIRED

 

 

UNITED STATES a
Ba POSTAL SERVICE. - PRIO RITY’ UNITED STATES |

 

 

 

 

 

a4 ft *MAIL * Visit Us at uspeeme
SFE Reta . r VISIT US AT USES, cow
, USPOSTAGE PAID =" CLEARED Richy Fran ;

PI $775 SE wesw Ey

 

PRIORITY MAIL. 1-DAY ®

0 Lb 5.80 ¢

100: ;
TO: Chee pe Cod
"Date cl]  expECTED DELIVERY DAY: 03/30/20

“interna 039 ; DSF Tomer Dr Sw

“Limited]  guip | AVor\a 6A

* Pick :
Kup) TOs TED TURNER DR SW

 

wee whe tee fe ek Ear enesin Est Ate Masts Caiam Mrtahor 2012 All rindhte rarcaniaa

 

 

* Order s ATLANTA GA 30303-3315

=» When u To schedule free

Whe r To schedule ree oo
ectara USPS TRACKING®NUMBER once. “So5es

I
* Domes
i

Label 228, March 2016 mere ue

FOR DOMESTIC AND INTERNATIONAL USE

This packaging Is the property of the U.S. Postal Service® and Is provided solely for use in sending Priority Mail® shipments.

lin

WN 9505 5103 2551 0088 4398 12

PSUS | Peeks ts wu 12 ZX VEZ USPS.COM/PICKUP | |

 

 

 

 

* Ramoetic aniy —*% Ear Namestie chinmoents. the maximum welaht [s 70 lbs. For International shipments, the maximum weight Is 4 Ibs.
